—Judgment unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding to challenge the denial of his application for an area variance by respondent Zoning Board of Appeals of the Town of Clarendon (Board). Supreme Court properly dismissed the petition. The Board examined each of the factors it is required to consider under Town Law § 267-b (3) (b) and its determination "rests comfortably on a rational basis and substantial evidence” (Matter of Doyle v Amster, 79 NY2d 592, 596; see, Matter of *1076O’Keefe v Donovan, 199 AD2d 681, 682). (Appeal from Judgment of Supreme Court, Orleans County, Punch, J.—Article 78.) Present—Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.